 

Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of November 1, 2017, by and between Cinedigm Corp., a Delaware company (the
“Company”) and the purchasers listed on Schedule 1 attached hereto (the
“Purchasers”). The Company and each of the Purchasers have entered into either
that certain Stock Purchase Agreement dated as of June 29, 2017 (the “Purchase
Agreement”) by and between the Company and Bison Entertainment Investment
Limited or one of certain other stock purchase agreements, each dated as of
November 1, 2017 (the “Other Agreements”) by and between the Company and each
other Purchaser. Terms used but not otherwise defined herein shall have the
meanings assigned to them in the Purchase Agreement.

 

RECITALS

 

WHEREAS, the Company and each of the Purchasers have entered into the Purchase
Agreement or one of the Other Agreements, as applicable, pursuant to which the
Company will issue and sell and the Purchasers will purchase an aggregate of
20,000,000 shares (the “Purchased Shares”), of the Class A common stock of the
Company, par value US$0.001 per share (the “Class A Shares”), subject to the
terms and conditions thereof; and

 

WHEREAS, it is a condition to the Closing that, among other things, this
Agreement has been executed and delivered by the parties hereto.

 

NOW, THEREFORE, in consideration of the foregoing premises, mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

 

AGREEMENT

 

1.Definitions

 

For the purposes of this Agreement:

 

(a)Registrable Securities

 

“Registrable Securities” shall mean the Purchased Shares, together with any
Class A Shares obtained by each Purchaser or any party that controls, is
controlled by or is under common control with such Purchaser (a “Related
Transferee” of such Purchaser) through any stock split, stock dividend or any
similar issuance in respect of the Purchased Shares.

 

Notwithstanding the foregoing, “Registrable Securities” shall exclude (i) any
Registrable Securities sold by a person in a transaction in which rights under
this Agreement are not expressly assigned in accordance with this Agreement,
(ii) any Registrable Securities sold into the public market, whether sold
pursuant to Rule 144 (“Rule 144”) promulgated under the Securities Act of 1933,
as amended (the “1933 Act”), or in a registered offering, or otherwise, or (iii)
any Registrable Securities upon becoming eligible for sale without restriction
by the holder thereof pursuant to Rule 144.

 



 1 

 

 

(b)The Outstanding Registrable Securities

 

The number of “the Outstanding Registrable Securities” means the number of Class
A Shares held by the Holders which are Registrable Securities.

 

(c)Holder

 

“Holder” shall mean any Purchaser and any permitted assignee of the Registrable
Securities to whom rights under this Agreement have been duly assigned in
accordance with this Agreement.

 

(d)Form S-3

 

“Form S-3” shall mean any such form under the 1933 Act being in effect on the
date hereof or any successor registration form under the 1933 Act subsequently
adopted by the Securities and Exchange Commission of the United States (the
“Commission”). Such form permits the inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the
Commission.

 

2.Demand Registration

 

(a)Request by Holders

 

Subject to Section 9 of this Agreement, if the Company shall receive a written
request from the Holders possessing collectively at least fifteen percent (15%)
of the Outstanding Registrable Securities that the Company file a registration
statement under the 1933 Act covering the registration of the resale of the
Registrable Securities pursuant to this Section 2, then the Company shall,
within ten (10) business days of the receipt of such written request, give
written notice of such request (“Request Notice”) to all the Holders, and use
its best efforts to effect, as soon as practicable, the registration under the
1933 Act of all Registrable Securities that the Holders request to be registered
in such registration by providing written notice to the Company within twenty
(20) days after receipt of the Request Notice, subject only to the limitations
set forth in this Section 2.

 



 2 

 

 

(b)Underwriting

 

If the Holders initiating the registration request under this Section 2
(“Initiating Holders”) intend to distribute the Registrable Securities covered
by their request by means of an underwriting, then they shall so advise the
Company as a part of their request made pursuant to this Section 2 and the
Company shall include such information in the written notice referred to in
Clause 2(a). In such an event, the right of any Holder to include his
Registrable Securities in such registration shall be conditional upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein. All the Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the managing underwriter or underwriters selected for
such underwriting by the Holders of a majority of the Registrable Securities
being registered and reasonably acceptable to the Company. Notwithstanding any
other provision of this Section 2, if the underwriter(s) advise(s) the Company
in writing that marketing factors require a limitation of the number of
securities to be underwritten, then the Company shall so advise all the Holders
of Registrable Securities which would otherwise be registered and underwritten
pursuant hereto, and the number of Registrable Securities that may be included
in the underwriting shall be reduced as required by the underwriter(s) and
allocated among the Holders of Registrable Securities on a pro rata basis
according to the number of the Outstanding Registrable Securities held by each
Holder requesting registration (including the Initiating Holders); provided,
however, that in any public offering of securities, the right of the
underwriter(s) to exclude shares (including Registrable Securities) from the
registration and underwriting as described above shall be restricted so that all
shares that are not Registrable Securities and are held by any other person,
including, without limitation, any person who is an employee, officer or
director of the Company (or any subsidiary of the Company) shall first be
excluded from such registration and underwriting before any Registrable
Securities are so excluded. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the underwriter(s), which notice shall be delivered at least ten
(10) business days prior to the effective date of the registration statement.
Any Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration.

 

(c)Maximum Number of Demand Registrations; Duration of Effectiveness

 

The Company shall be obligated to effect only three (3) such registrations
pursuant to this Section 2; provided, that a registration requested pursuant to
this Section 2 shall not be deemed to have been effected for purposes of this
Section 2(c) unless (i) it has been declared effective by the Commission, (ii)
it has remained effective for the period set forth below and (iii) the offering
of Registrable Securities pursuant to such registration is not subject to any
stop order, injunction or other order or requirement of the Commission (other
than any such stop order, injunction, or other requirement of the Commission
prompted by act or omission of the Holders of Registrable Securities) that has
not been withdrawn. The Company shall use its best efforts to keep effective any
registration effected pursuant to this Section 2 until the earlier of (i) that
date that all of the Registrable Securities registered thereon have been sold,
(ii) the date that the Holders whose Registrable Securities are included in such
registration notify the Company in writing that they will not make any further
sales thereunder, and (iii) 120 days from the effective date.

 

(d)Deferral

 

Notwithstanding the foregoing, if the Company furnishes to the Holder or Holders
initiating a registration request under this Section 2 a certificate signed by a
director of the Company stating that in the good faith judgment of the Board, it
would be materially detrimental to the Company and its shareholders for such
registration statement to be filed, then the Company shall have the right to
defer such filing for a period of not more than ninety (90) days after receipt
of the request of the Initiating Holders; provided, however, that the Company
may not utilize this right more than once in any twelve (12) month period.

 



 3 

 

 

(e)Expenses

 

All expenses incurred in connection with any registration, pursuant to this
Section 2, including without limitation all federal and “blue sky” registration,
filing and qualification fees, printer’s and accounting fees, and fees and
disbursements of counsel for the Company, shall be borne by the Company. Each
Holder participating in a registration pursuant to this Section 2 shall bear
such Holder’s proportionate share (based on the total number of shares sold in
such registration other than for the account of the Company) of all discounts,
commissions or other amounts payable to underwriters or brokers, and the
Holders’ legal fees, in connection with such offering by the Holders.
Notwithstanding the foregoing, the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to this Section 2 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered, unless the Holders of
a majority of the Outstanding Registrable Securities agree that such
registration constitutes the use by the Holders of one (1) demand registration
pursuant to Section 2 (in which case such registration shall also constitute the
use by all Holders of Registrable Securities of one (1) such demand
registration); provided, further, however, that if at the time of such
withdrawal, the Holders have learned of a material adverse change in the
condition, business, or prospects of the Company not known to the Holders at the
time of their request for such registration and have withdrawn their request for
registration with reasonable promptness after learning of such material adverse
change, then the Holders shall not be required to pay any of such expenses and
such registration shall not constitute the use of a demand registration pursuant
to this Section 2.

 

3.Piggyback Registrations

 

Subject to Section 9 of this Agreement, the Company shall notify all the Holders
of Registrable Securities in writing at least thirty (30) days prior to filing
any registration statement under the 1933 Act for purposes of effecting a public
offering of securities of the Company (other than (i) a registration on Form S-4
or Form S-8, or any successor or other forms promulgated for similar purposes,
and (ii) demand registrations pursuant to Section 2) and will afford each such
Holder an opportunity to include in such registration statement all or any part
of the Registrable Securities then held by such Holder. Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by such Holder shall within twenty (20) days after receipt of
the above-described notice from the Company, so notify the Company in writing,
and in such notice shall inform the Company of the number of Registrable
Securities such Holder wishes to include in such registration statement. If a
Holder decides not to include all of its Registrable Securities in any
registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.

 



 4 

 

 

(a)Underwriting

 

If a registration statement under which the Company gives notice under this
Section 3 is for an underwritten offering, then the Company shall so advise the
Holders. In such event, the right of any such Holder’s Registrable Securities to
be included in a registration pursuant to this Section 3 shall be conditional
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All the Holders proposing to distribute their Registrable Securities
through such underwriting shall enter into an underwriting agreement in
customary form with the managing underwriter or underwriters selected for such
underwriting. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation of the number of shares to be underwritten, then the
managing underwriter(s) may exclude shares from the registration and the
underwriting, and the number of shares that may be included in the registration
and the underwriting shall be allocated, first to the Company, and second, to
each of the Holders requesting inclusion of their Registrable Securities in such
registration statement on a pro rata basis based on the total number of
Registrable Securities then held by each such Holder; provided, however, that
the right of the underwriter(s) to exclude shares (including Registrable
Securities) from the registration and underwriting as described above shall be
restricted so that all shares that are not Registrable Securities and are held
by any other person, excluding the Company but including, without limitation,
any person who is an employee, officer or director of the Company (or any
subsidiary of the Company) shall first be excluded from such registration and
underwriting before any Registrable Securities are so excluded. If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter(s),
delivered at least ten (10) business days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.

 

(b)Expenses

 

All expenses incurred in connection with a registration pursuant to this Section
3 (excluding underwriters’ and brokers’ discounts and commissions relating to
shares sold by the Holders and legal-fees of counsel for the Holders),
including, without limitation all federal and “blue sky” registration, filing
and qualification fees, printer’s and accounting fees, and fees and
disbursements of counsel for the Company, shall be borne by the Company.

 

(c)Not Demand Registration

 

Registration pursuant to this Section 3 shall not be deemed to be a demand
registration as described in Section 2 above. Except as otherwise provided
herein, there shall be no limit on the number of times the Holders may request
registration of Registrable Securities under this Section 3.

 



 5 

 

 

4.Form S-3 Registration

 

4.1Subject to Section 9 of this Agreement, in case the Company shall, at any
time when it is eligible to use Form S-3, receive from the Holder(s) of a
majority of all the Outstanding Registrable Securities a written request or
requests that the Company effect a registration on Form S-3 and any related
qualification or compliance with respect to the resale of all or a part of the
Registrable Securities owned by such Holder or Holders, then the Company will:

 

(a)Notice

 

promptly give written notice of the proposed registration and the Holder’s or
Holders’ request therefor, and any related qualification or compliance, to all
other Holders of Registrable Securities;

 

(b)Registration

 

as soon as practicable, effect such registration and all such qualifications and
compliances as may be so requested and as would permit or facilitate the sale
and distribution of all or such portion of such Holders or Holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any other Holder or Holders joining in such
request as are specified in a written request given within twenty (20) days
after the Company provides the notice contemplated by paragraph (a) of this
Section 4.1; and

 

(c)Maximum Number of Form S-3 Registrations; Duration of Effectiveness

 

be obligated to effect (i) only one (1) such registration in any calendar year
pursuant to this Section 4, and (ii) no such registration with respect to any
Registrable Securities while any other such registration with respect to such
Registrable Securities pursuant to this Section 4 remains effective. The Company
shall use its best efforts to keep the Form S-3 continuously effective until the
date on which all Registrable Securities covered by the Form S-3 have been sold
thereunder in accordance with the plan and method of distribution disclosed in
the prospectus included in the Form S-3 or any amendment or supplement thereto,
or cease to constitute Registrable Securities.

 

4.2Expenses

 

The Company shall pay all expenses incurred in connection with each registration
requested pursuant to this Section 4 (excluding underwriters’ or brokers’
discounts and commissions relating to shares sold by the Holders and legal fees
of counsel for the Holders), including without limitation federal and “blue sky”
registration, filing and qualification fees, printer’s and accounting fees, and
fees and disbursements of counsel for the Company.

 



 6 

 

 

4.3Deferral

 

Notwithstanding the foregoing, if the Holder or Holders of a majority of all the
Outstanding Registrable Securities request the filing of a registration
statement pursuant to this Section 4 and the Company furnishes to such Holder or
Holders a certificate signed by a director of the Company stating that in the
good faith judgment of the Board, it would be materially detrimental to the
Company and its shareholders for such registration statement to be filed, then
the Company shall have the right to defer such filing for a period of not more
than ninety (90) days after receipt of the request of the initiating Holders;
provided, however, that the Company may not utilize this right more than once in
any twelve (12) month period.

 

4.4Not Demand Registration

 

Form S-3 registrations pursuant to this Section 4 shall not be deemed to be
demand registrations as described in Section 2 above. Except as otherwise
provided herein, there shall be no limit on the number of times the Holder or
Holders may request registration of Registrable Securities under this Section 4.

 

5.Obligations of the Company

 

Whenever required to effect the registration of any Registrable Securities under
this Agreement, the Company shall, as expeditiously as reasonably possible:

 

(a)Registration Statement

 

prepare and file with the Commission a registration statement with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to become effective;

 

(b)Amendments and Supplements

 

prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
registration statement;

 

(c)Prospectuses

 

furnish to the Holders such number of conformed copies of the applicable
registration statement and each such amendment and supplement thereto (including
in each case all exhibits), and copies of a prospectus, including a preliminary
prospectus, if applicable, in conformity with the requirements of the 1933 Act,
and such other documents as they may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by them that are included in
such registration;

 

(d)Blue Sky

 

use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

 



 7 

 

 

(e)Underwriting

 

in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement in usual and customary form, with
the managing underwriter(s) of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement;

 

(f)Notification

 

notify each Holder of Registrable Securities covered by such registration
statement at any time (i) when a prospectus relating thereto is required to be
delivered under the 1933 Act of the happening of any event as a result of which
the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, (ii) of the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or the initiation of any proceedings for that
purpose, (iii) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Class A
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and (iv) of any request by the Commission for
amendments or supplements to such Registration Statement or the prospectus
included therein or for additional information;

 

(g)Post-Effective Amendments

 

upon the occurrence of any event contemplated by Section 5(f)(i) above, promptly
prepare a post-effective amendment to such registration statement or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to the Holders, the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Company notifies the Holders in accordance
with Section 5(f)(i) above to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Holders shall
suspend use of such prospectus and use their reasonable efforts to return to the
Company all copies of such prospectus (at the Company’s expense) other than
permanent file copies then in such Holder’s possession, and the period of
effectiveness of such registration statement provided for above shall be
extended by the number of days from and including the date of the giving of such
notice to the date Holders shall have received such amended or supplemented
prospectus pursuant to this Section 5(g);

 



 8 

 

 

(h)Opinion and Comfort Letter

 

furnish, at the request of any Holder requesting registration of Registrable
Securities, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters,
or, if such securities are not being sold through underwriters, on the date that
the registration statement with respect to such securities becomes effective,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders requesting registration,
addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities and (ii) a “comfort” letter dated as of
such date, from the independent auditors of the Company, in form and substance
as is customarily given by independent auditors to underwriters in an
underwritten public offering and reasonably satisfactory to a majority in
interest of the Holders requesting registration, addressed to the underwriters,
if any, and to the Holders requesting registration of Registrable Securities;

 

(i)Compliance with Securities Law

 

otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make earnings statements satisfying the
provisions of Section 11(a) of the 1933 Act generally available to the Holders
no later than 45 days after the end of any twelve-month period (or 90 days, if
such period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Securities are sold to underwriters in an underwritten public
offering, or (ii) if not sold to underwriters in such an offering, beginning
with the first month of the Company’s first fiscal quarter commencing after the
effective date of the registration statement, which statements shall cover said
twelve-month periods; provided, however, that the filing with the Commission of
periodic reports on Form 10-K and Form 10-Q (including reports filed in
compliance with the time extensions permitted by Rule 12b-25 promulgated under
the 1933 Act) shall satisfy the requirements of this Section 5(i).

 

(j)Listing Applications

 

use its reasonable efforts to cause all such Registrable Securities to be listed
on each securities exchange or quotation system on which similar securities
issued by the Company are listed or traded;

 

(k)Company Disclosure

 

make reasonably available for inspection by the representatives of the Holders,
any underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by such
representatives or any such underwriter all relevant financial and other
records, pertinent corporate documents and properties of the Company and cause
the Company’s officers, directors and employees to supply all relevant
information reasonably requested by such representative or any such underwriter,
attorney, accountant or agent in connection with the registration; and

 



 9 

 

 

(l)Transfer Agent

 

use reasonable efforts to procure the cooperation of the Company’s transfer
agent in settling any offering or sale of Registrable Securities, including with
respect to the transfer of physical stock certificates into book-entry form in
accordance with any procedures reasonably requested by the Holders or the
underwriters.

 

6.Furnish Information

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2, 3 or 4 that the selling Holder or Holders shall
furnish to the Company such information regarding themselves, the Registrable
Securities held by them, other Company securities held by them, and the intended
method of disposition of such Registrable Securities as shall be required to
timely effect the registration of their Registrable Securities.

 

7.Indemnification

 

In the event any Registrable Securities are included in a registration statement
under Section 2, 3 or 4:

 

(a)By the Company

 

To the extent permitted by law the Company will indemnify and hold harmless each
Holder, the partners, officers and directors of each Holder, any underwriter (as
determined in the 1933 Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the 1933 Act or the
Securities Exchange Act of 1934, as amended (the “1934 Act”), against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the 1933 Act, the 1934 Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”):

 

(i)any untrue statement or alleged untrue statement of a material fact contained
in such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; 

 

(ii)the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, or

 

(iii)any violation or alleged violation by the Company of the 1933 Act, the 1934
Act, any federal or state securities law or any rule or regulation promulgated
under the 1933 Act, the 1934 Act or any federal or state securities law in
connection with the offering covered by such registration statement;

 

and the Company will reimburse each such Holder, partner, officer or director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them, as incurred, in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in paragraph 7(a) shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, underwriter
or controlling person of such Holder; and provided, further, that the Company
shall only be obligated to reimburse legal expenses for one counsel for all
Holders.

 



 10 

 

 

(b)By Selling Holders

 

To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who have
signed the registration statement, each person, if any, who controls the Company
within the meaning of the 1933 Act, any underwriter and any other Holder selling
securities under such registration statement or any of such other Holder’s
partners, directors or officers or any person who controls such Holder within
the meaning of the 1933 Act or the 1934 Act, against any losses, claims, damages
or liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such Holder, partner or
director, officer or controlling person of such other Holder may become subject
under the 1933 Act, the 1934 Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with such registration; and each such Holder will reimburse any legal or other
expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other Holder, partner, officer, director or
controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action: provided, however,
that the indemnity agreement contained in this paragraph 7(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder, which consent
shall not be unreasonably withheld; and provided, further, that the total
amounts payable in indemnity by a Holder under this paragraph 7(b) in respect of
any Violation shall not exceed the net proceeds received by such Holder in the
registered offering out of which such Violation arises.

 

(c)Contribution

 

If the indemnification provided for in this Section 7 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

 



 11 

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person (as
defined in the 1934 Act) guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

(d)Notice

 

Promptly after receipt by an indemnified party under this Section 7 of notice of
the commencement of any action (including any governmental action), such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflict of
interests between such indemnified party and any other party represented by such
counsel in such proceeding; provided, however, that if the Company is the
indemnifying party, it shall only be obligated to pay for legal expenses for one
counsel for all Holders. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of liability to the indemnified
party under this Section 7 to the extent the indemnifying party is prejudiced as
a result thereof, but the omission so to deliver written notice to the
indemnified party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 7.

 

(e)Survival

 

The obligations of the Company and the Holders under this Section 7 shall
survive until the fifth anniversary of the completion of any offering of
Registrable Securities in a registration statement, regardless of the expiration
of any statutes of limitation or extensions of such statutes.

 



 12 

 

 

8.No Registration Rights to Third Parties

 

Without the prior written consent of the Holders of a majority in interest of
the Outstanding Registrable Securities, the Company covenants and agrees that it
shall not grant, or cause or permit to be created, for the benefit of any person
or entity any registration rights of any kind (whether similar to the demand,
“piggyback” or Form S-3 registration rights described in this Agreement, or
otherwise) relating to shares or any other voting securities of the Company,
other than rights that are subordinate in right to the Holders.

 

9.Assignment

 

The registration rights under this Agreement may be assigned by any Holder:

 

(a)only to a Related Transferee; and 

 

(b)such Related Transferee shall have executed a written agreement pursuant to
which such person becomes a party to this Agreement and agrees to be bound by
all the provisions hereof.

 

10.Reports Under the 1934 Act

 

With a view to making available to the Holders the benefits of Rule 144 and any
other rule or regulation of the Commission that may at any time permit a Holder
to sell securities of the Company to the public without registration or pursuant
to a registration on Form S-3, the Company agrees to:

 

(a)make and keep current public information available, as those terms are
understood and defined in Rule 144, at all times after the date hereof; 

 

(b)file with the Commission in a timely manner all reports and other documents
required of the Company under the 1934 Act; and

 

(c)furnish to any Holder, so long as the Holder owns any Registrable Securities,
forthwith upon request (i) a written statement by the Company that it has
complied with the current public information requirements of Rule 144, and the
reporting requirements of Sections 13 and 15(d) of the 1934 Act, or that it
qualifies as a registrant whose securities may be resold by holder(s) thereof
pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to avail any Holder of any rule or regulation of the
Commission that permits the selling of any such securities without registration
or pursuant to such form. 

 



 13 

 

 

11.Termination of the Company’s Obligations

 

The Company shall have no obligations pursuant to Sections 2, 3 and 4 with
respect to any Registrable Securities proposed to be sold by a Holder in a
registration pursuant to Section 2, 3 or 4 at the earlier of the date at which
such Holder (A) can sell all Registrable Securities held by it in compliance
with Rule 144 or (B) holds one percent (1%) or less of the Company’s outstanding
Class A Shares and all Registrable Securities held by such Holder (together with
any affiliate of the Holder with whom such Holder must aggregate its sales under
Rule 144) can be sold in accordance with Rule 144 in any three (3) month period
without registration in compliance with Rule 144. In addition, the Company shall
have no obligations pursuant to Sections 2 and 4 hereof from and after such time
as the Holders in the aggregate beneficially own, directly or indirectly, less
than fifteen percent (15%) in number of the Purchased Shares.

 

12.Term and Amendment

 

(a)Term

 

This Agreement shall become effective immediately at the Closing, and will
terminate upon the earlier of (i) the written consent of the Holders of a
majority of the Registrable Securities then outstanding and entitled to the
registration rights set forth in this Agreement or (ii) the termination of the
Company’s obligations hereunder pursuant to Section 11 hereof.

 

(b)Amendment

 

Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Holders of a
majority of the Registrable Securities then outstanding and entitled to the
registration rights set forth in this Agreement. Any amendment or waiver
effected in accordance with this Section 12 shall be binding upon all parties
hereto including any Holder who become a Holder in connection with an assignment
after the date hereof.

 

13.Severability

 

If at any time any one or more provisions hereof is or becomes invalid, illegal,
unenforceable or incapable of performance in any respect, the validity,
legality, enforceability or performance of the remaining provisions hereof shall
not thereby in any way be affected or impaired, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

14.Entire Agreement

 

This Agreement constitutes the entire agreement and understanding between the
parties in connection with the subject matter of this Agreement and supersedes
all previous proposals, representations, warranties, agreements or undertakings
relating thereto whether oral, written or otherwise and no party hereto has
relied or is entitled to rely on any such proposals, representations,
warranties, agreements or undertakings.

 



 14 

 

 

15.Specific Performance.

 

The parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.

 

16.Counterparts

 

This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, each of which may be electronically transmitted and,
when so executed and delivered, shall be an original but all the counterparts
shall together constitute one and the same instrument.

 

17.Notices and Other Communication

 

Any notice or other communication to be given under this Agreement shall be in
writing and may be sent by post or delivered by hand or given by facsimile,
electronic mail or by courier to the address from time to time designated, the
initial address and fax number so designated by each party being set out in
Schedule 2 attached hereto. Any such notice or communication shall be sent to
the party to whom it is addressed and must contain sufficient reference and/or
particulars to render it readily identifiable with the subject-matter of this
Agreement. If so delivered by email, hand or given by facsimile such notice or
communication shall be deemed received on the date of dispatch and if so sent by
post shall be deemed received three (3) business days after the date of dispatch
(in the case of local mail) and five (5) business days after the date of
dispatch (in the case of overseas registered/certified mail).

 

Each person making a communication hereunder by facsimile shall promptly confirm
by telephone to the person to whom such communication was addressed, but the
absence of such confirmation shall not affect the validity of any such
communication.

 

18.Governing Law and Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the laws of
State of New York without reference to its conflicts of laws provisions that
would require the application of the laws of any other jurisdiction and the
parties irrevocably submit to the non-exclusive jurisdiction of the New York
courts in respect of this Agreement.

 

19.Recapitalization, Exchanges, Etc. Affecting the Shares.

 

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

 



 15 

 

 

20.Aggregation of Shares

 

All Registrable Securities held or acquired by any person that controls, is
controlled by or is under common control with any Purchaser shall be aggregated
together with respect to such Purchaser for the purpose of determining the
availability of any rights under this Agreement.

 

 

 

[Signature Page to Follow]

 

 

 

 16 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 



  COMPANY       CINEDIGM CORP.           By:  /s/ Gary Loffredo     Name: Gary
Loffredo     Title: Secretary

 

 17 

 

 



  PURCHASER       BISON ENTERTAINMENT INVESTMENT LIMITED           By:  /s/
Peixin Xu     Name: Peixin Xu     Title: President and Director

 

 18 

 

 



  PURCHASER       CHRISTOPHER AND JAMIE MCGURK LIVING TRUST           By:  /s/
Christopher McGurk     Name: Christopher McGurk     Title: Trustee

 

 19 

 

 

SCHEDULE 1

 

PURCHASERS

 

 

Name Initial Number of Registrable Securities Bison Entertainment Investment
Limited 19,666,667 Christopher and Jamie McGurk Living Trust 333,333

 

 20 

 

 

SCHEDULE 2

 

ADDRESSES AND FAX NUMBERS FOR NOTIFICATION

 

1. Name : Bison Entertainment Investment Limited   Address:

Unit 1501-2, 15/F, Sino Plaza

255 Gloucester Road

Causeway Bay, Hong Kong

  Attention: Mr. Peng Jin   Email: Pengjin@bisonholding.com         With a copy
to:   Name: Jones Day   Address:

1755 Embarcadero Road

Palo Alto, California 94303

United States of America

  Attention: Alan Seem   Email: aseem@jonesday.com   Fax No.: 650-739-3900      
2. Name: Cinedigm Corp.   Address:

15301 Ventura Boulevard, Bldg. B, Suite 420

Sherman Oaks, CA 91403

  Attention: Christopher J. McGurk   Email: cmcgurk@cinedigm.com   Fax No.:    
      With a copy to:   Name: Kelley Drye & Warren LLP   Address:

101 Park Avenue

New York, New York 10178

  Attention: Jonathan Cooperman and Merrill B. Stone   Email:
jcooperman@kelleydrye.com; mstone@kelleydrye.com   Fax No.: 212-808-7897      
3. Name : Christopher and Jamie McGurk Living Trust   Address:

c/o Cinedigm Corp

15301 Ventura Boulevard, Bldg. B, Suite 420

Sherman Oaks, CA 91403

  Attention: Christopher J. McGurk   Email: cmcgurk@cinedigm.com   Fax No.:  

 

 21 

 

 